Citation Nr: 9931377	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUES

1.  Whether the veteran's claim for service connection for 
bilateral thrombophlebitis is well grounded and, if so, 
whether the claim should be granted.

2.  Entitlement to an increased evaluation for tinea of the 
hands and feet, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969 and from November 1990 to June 1991.  This case 
came before the Board of Veterans' Appeals (Board) on appeal 
of a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
White River Junction, Vermont.

The issue of entitlement to service connection for bilateral 
thrombophlebitis will be addressed in the remand portion of 
this action.  The issue of entitlement to an increased 
evaluation for tinea of the hands and feet is well grounded, 
since entitlement to an increased rating for service-
connected disability is generally considered to be well 
grounded.  See Drosky v. Brown, 10 Vet.App. 251, 254 (1997). 


FINDING OF FACT

The claim for service connection for bilateral 
thrombophlebitis is plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
thrombophlebitis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91, at 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, at 610-611 
(1992).  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The Board concludes that a February 1998 VA physician's 
opinion, rendered after vascular examination of the veteran, 
in which it is concluded that the veteran's history of 
superficial thrombophlebitis is likely secondary to 
superficial and deep vein thrombosis dating back to service, 
renders the claim well grounded.


ORDER

The Board having determined that the claim for service 
connection for bilateral thrombophlebitis is well grounded, 
the appeal is granted to this extent.



REMAND

Since the veteran's claim for service connection for 
bilateral thrombophlebitis is well grounded, VA has a duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  According to the February 1998 VA physician's 
opinion rendered after vascular examination of the veteran, 
the veteran's history of superficial thrombophlebitis is 
likely secondary to superficial and deep vein thrombosis 
dating back to 1968.  However, according to a May 1998 
opinion from the Acting Chief of a VA Surgery Service, the 
veteran's service medical records do not show chronic 
thrombophlebitis and the recent finding of superficial 
thrombophlebitis is, in all likelihood, a new event and not 
related to service.  The Board finds that additional action 
is required in order to reconcile these conflicting opinions.  
The Board also notes that the veteran testified before the 
undersigned at his personal hearing at the M&ROC on August 3, 
1999, that he had a dermatology appointment scheduled for 
August 11, 1999, for his service-connected tinea of the hands 
and feet.  A copy of the results of that visit is not on 
file.

In light of the above, the Board finds that additional 
development is needed prior to final adjudication of the 
issues on appeal.  Consequently, the case is REMANDED to the 
M&ROC for the following actions:

1.  The M&ROC should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims for service 
connection for bilateral thrombophlebitis 
and for an increased evaluation for tinea 
of the hands and feet, to include records 
related to his skin evaluation in August 
1999.  Then, with any necessary 
authorization from the veteran, the M&ROC 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  When the foregoing development has 
been completed, the M&ROC should arrange 
for a dermatological examination of the 
veteran's hands and feet by a physician 
with the appropriate knowledge to 
determine the current severity of the 
veteran's service-connected tinea of the 
hands and feet.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for 
review, and the examiner should indicate 
whether the folder was reviewed.  The 
examiner is requested to characterize the 
severity of the tinea, and should, at a 
minimum, make specific findings with 
reference to the criteria noted in VA's 
Schedule for Rating Disabilities, 38 
C.F.R. § 4.118, Diagnostic Code 7806.  
All indicated studies must be performed, 
and the rationale for any opinion 
expressed should also be provided.

3.  The M&ROC should also arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise who 
has not previously examined the veteran, 
if available, to reconcile the 
conflicting opinions noted above and 
determine the etiology of his bilateral 
thrombophlebitis.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for 
review, and the examiner should indicate 
whether the folder was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
thrombophlebitis is etiologically related 
to the complaints and findings noted in 
service.  The rationale for all opinions 
expressed, to include a discussion of why 
one of the prior opinions noted above is 
correct and the other is incorrect, 
should be provided.
4.  Thereafter, the M&ROC should 
undertake any other development deemed 
appropriate and should readjudicate the 
claims for service connection for 
bilateral thrombophlebitis and for an 
increased evaluation for tinea of the 
hands and feet, to include consideration 
of all applicable diagnostic codes and 
38 C.F.R. § 3.321(b)(1) and 4.7. 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the M&ROC should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the MROC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' 



	(CONTINUED ON NEXT PAGE)



Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



